Opinion by
Beatty, J.
I concur in the opinion of the majority of the Court in every part thereof, except as to the judgment for costs. To make my views on that branch of the case more intelligible, I will make a succinct statement of the facts.
On the eighteenth of December, 1865, the Court ordered judgment to be entered for the plaintiff, as prayed for in his complaint. On the nineteenth, and before the judgment was formally entered up by the Clerk, the Court made an order staying proceedings for ten days to enable defendants to perfect an appeal.
A notice of appeal was served and filed on the twenty-eighth day of December, 1865.
On the twenty-ninth, the judgment was entered up by the Clerk, and on the same day, an undertaking on appeal was filed.
On the twenty-sixth of December, for the first time, plaintiff filed his cost bill, amounting to $194.75, which was included in the judgment entered by the Clerk on the twenty-ninth.
On the eighth of January, 1866, the defendants gave notice of intention to move to strike out the costs from the judgment. This motion was made, and the Court below refused to strike out the costs. Upon this state of facts, the question presented to our consideration is whether that-part of the judgment which calls for costs should or should not be held to be erroneous.
Section 197, of the Practice Act, requires the Clerk, within twenty-four hours after verdict, (except in particular cases) to enter judgment in conformity therewith.
Section 453 provides that “ the party in whose favor judgment is rendered, and who claims his costs, shall deliver to the Clerk of the Court, within two days after the verdict or decision of the Court, a memorandum of the items of his costs, etc., etc. Taking these two sections together, and it is plain what should be the proper practice. Whenever there is a general verdict for one of the parties to a suit, or an order of Court for judgment on either side, it becomes the duty of the Clerk to enter up the judgment within twenty-four hours after such verdict or order. But, as the sue*135cessful party has two clays within which to file his cost bill, it is evident that the judgment may be entered one day before the time for filing expires. Consequently, the Clerk in entering the judgment must of necessity leave a blank therein for the costs. If the cost bill is filed in time, it becomes his duty to fill that blank. If not filed in time, then the blank remains in the judgment, and cannot afterwards be filled.
But when the blank is filled in it becomes a part of the judgment, and must be for most, if not all purposes, considered as of the date of the judgment. In the case of the California State Telegraph Company v. Patterson, 1st Nevada, 151, this Court held, that an appeal might be taken from a judgment when such judgment had been ordered by the Court, and a minute made of such order, although the formal judgment had not been regularly entered up by the Clerk.
And I think it must be held, that when the final judgment is entered, it may be treated as bearing date by relation as of the time the order for judgment was made. At least for the purposes of appeal, it must be considered as of that date. In this case, the judgment must be considered as of the date of the eighteenth of December, when the Judge ordered judgment to be entered. The Clerk should have entered up the judgment either on the eighteenth or nineteenth of December, leaving a blank for the costs. No cost bill being filed before the end of the twentieth, the judgment (had the Clerk performed his duty at the right time) would have become complete, and thereafter he could have made no entry in or alteration of the judgment. But the Clerk did not in reality enter up the judgment until the twenty-ninth. This, I think, could not alter the rights of the parties. The judgment was rendered and the Clerk ordered to enter judgment on the eighteenth. Within two days thereafter the plaintiff should have filed his cost bill. Failing to do so, I am of the opinion he lost his right to costs. (See Chapin v. Broder, 16 Cal. 418-19.)
Then if the plaintiff had no right to file his cost bill after the twentieth, how were the defendants to take advantage of that failure ? Clearly, I think, by appealing from the judgment. The costs were a part of the judgment, and if improperly included in the judgment it was error. It might be very proper in such case, *136after the judgment .was by the Clerk made -to include costs, to more in the lower Court to correct the judgment, and not to appeal from the judgment until the lower Court had refused relief. But if the lower Court did refuse to correct it, then the appeal would be from the judgment and not from the order refusing to correct the judgment.
The statute provides for appeals from orders made after judgment, but in such cases the appellant is not heard to complain of anything contained in the judgment. But appellant’s theory is that the judgment itself is right, and the wrong is in something done after judgment. If the judgment, or any part of it, is to be attacked, the appeal must be from the judgment.
If, for instance, in this case, the Court below had stricken out the costs from the judgment, and the appeal had been by the plaintiff, then undoubtedly the appeal should have been directly from the order striking out. Eor the complaint would be, not that the judgment contained any error, but that an order made after judgment was erroneous. (See the case of Maples v. Geller, 1 Nevada, 233.)
Then, if the appeal from the judgment was the right remedy, the only other question is : Does the record show that the cost bill was filed too late ? In other words : Is the fact judicially shown to us that the cost bill was filed at a date when the right to file had elapsed ? Respondents contend that on an appeal from the judgment, where there is no statement, the Court can only look at the judgment roll. Section 203 of the Practice Act, in relation to judgment roll, reads as follows: “ Immediately after entering the judgment, the Clerk shall attach together and file the following papers, which shall constitute the judgment roll: First — In case the complaint be not answered by any defendant, the summons, with the affidavit, or proof of service, and the complaint, with a memorandum indorsed on the complaint that the default of the defendant, in not answering, was entered, and a copy of the judgment. Second — In all other cases, the summons, pleadings, and a copy of the judgment, and any orders relating to a change of the parties.”
Section 284 of the Act reads as follows: “ On an appeal from a final judgment, the appellant shall furnish the Court with a copy of *137the notice of appeal, the judgment roll, and the statement annexed, if there be one, certified by the Clerk to be a correct copy. On appeal from a judgment rendered on an appeal, or from an order, the appellant shall furnish the Court with a copy of the notice of appeal, the judgment or order appealed from, and a copy of the papers used in the hearing of the Court below; such copies to be certified by the Clerk to be correct. If any written opinion be placed on file in rendering the judgment, or making the order of the Court below, a copy shall be furnished. If the appellant fail to furnish the requisite papers, the appeal may be dismissed.”
Now, whilst the last section says what papers an appellant shall bring before this Court, it does not say expressly that none others shall be brought; and even if it had said so, I am of the opinion such law would have been wholly inoperative, null and void. The Constitution gives the right of appeal to this Court. No law of the Legislature could deprive the Court of the power of looking into the record to determine the rights of appellant.
The Legislature may prescribe the terms and mode of taking appeals, and may limit the time within which appeals are to be taken; but, under the pretense of prescribing forms, it cannot deprive parties of substantial rights. But I am of opinion the Legislature never intended this Court to be restricted to the examination of these things mentioned in Section 284. That section does not even provide for bringing up the undertaking on appeal, and without that this Court could not know there was an appeal. It makes no provision for bringing up bills of exceptions, yet the manner of settling such bills is provided for in another section.
When an appeal is taken from a judgment, this Court must of necessity look into the record to see if there is anything therein to sustain the judgment. We must look at the complaint to see that it contains a statement of facts sufficient to warrant the judgment rendered.
We must also, if there is no answer, look at the summons and return, to see that the defendant has been properly brought into Court. So, too, if there is a judgment for costs, it appears to me we must look into the record to see if there is any foundation for that part of the judgment; for, without a cost bill, there is no jurisdiction to render any judgment for costs. If, upon looking at *138the cost bill, it appears from that instrument that there is an error in the judgment, it must be corrected. Eor that purpose we must have the power of causing it to be certified to this Court.
Nor is there anything new or startling in this doctrine. The judgment roll, as directed by the statute to be made up, neither includes bills of exceptions, the verdict of the jury, nor the findings of fact by the Court. Yet all these things constitute a part of the record; and, in California, under a Practice Act very similar to our own, they have held that a case may be reversed on a bill of exceptions, where there is no statement. So, too, the verdict of a jury or finding of facts signed by the Judge, although neither embodied in a statement or bill of exceptions, may, in connection with the pleadings, afford grounds for the reversal of a judgment. (See Reynolds v. Harris, 8 Cal. 617-18; see also 5 Cal. 150-51.)
I conclude, then, that the Section 284, which says what the appellant shall bring up, does not preclude the bringing up of other matters of record in a case where they are necessary to determine the rights of the parties.
In conclusion, I hold the judgment should be treated as a judgment of the date of December 18th, 1865. That no bill of costs having been filed on or before the twentieth of December, the judgment that day was perfected, and the blanks for costs could not thereafter be filled up. It appearing from the filing of the cost bill that it was not filed before the twenty-sixth, it was a nullity, and that part of the judgment which is for costs is erroneous. That part of the judgment should be stricken out, and the appellant should recover his costs.
I think the order of Court staying proceedings has nothing to do with this question. The order was not intended to stay the filing of a cost bill, and certainly it was not so understood by the plaintiff, for he filed his bill whilst the order was in full force.